                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 1 of 16 Page ID #:140



                                1 HEDIN HALL LLP
                                2 Frank S. Hedin (SBN 291289)
                                  E-mail: fhedin@hedinhall.com
                                3 David W. Hall (SBN 274921)
                                4 E-mail: dhall@hedinhall.com
                                  Four Embarcadero Center, Suite 1400
                                5 San Francisco, CA 94104
                                6 Telephone: (415) 766-3534
                                  Facsimile: (415) 402-0058
                                7
                                8 KAZEROUNI LAW GROUP, APC
                                  Abbas Kazerounian, Esq. (SBN: 249203)
                                9 ak@kazlg.com
                               10 Jason A. Ibey, Esq. (SBN: 284607)
                                  jason@kazlg.com
                               11 245 Fischer Avenue, Suite D1
                               12 Costa Mesa, California 92626
                                  Telephone: (800) 400-6808
KAZEROUNI LAW GROUP, APC




                               13 Facsimile: (800) 520-5523
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                                  Attorneys for Plaintiffs
                               15
                                  [additional counsel on signature page]
                               16
                               17                      UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                               18
                                   AMANDA HILL; and GAYLE                Case No.: 5:19-cv-00163-FMO-SP
                               19 HYDE, Individually and On Behalf
                                   of All Others Similarly Situated,     CLASS ACTION
                               20
                               21               Plaintiffs,                FIRST AMENDED COMPLAINT
                                                                           FOR DAMAGES AND
                               22
                                                         v.                INJUNCTIVE RELIEF PURSUANT
                               23                                          TO THE TELEPHONE
                                                                           CONSUMER PROTECTION ACT,
                               24   QUICKEN LOANS INC.,                    47 U.S.C. § 227, ET SEQ.
                               25               Defendant.
                                                                           JURY TRIAL DEMANDED
                               26
                               27
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 2 of 16 Page ID #:141



                               1          Plaintiffs Amanda Hill (“Ms. Hill”) and Gayle Hyde (“Ms. Hyde,” together
                               2    the “Plaintiffs”), individually and on behalf of all others similarly situated, complain
                               3    and allege as follows based on personal knowledge as to themselves, on the
                               4    investigation of their counsel, and on information and belief as to all other matters,
                               5    against Defendant Quicken Loans Inc. (“Defendant” or “Quicken Loans”). Plaintiffs
                               6    believe that substantial evidentiary support will exist for the allegations set forth in
                               7    this amended complaint, after a reasonable opportunity for discovery.
                               8                                     NATURE OF ACTION
                               9       1. Plaintiffs bring this action for legal and equitable remedies resulting from the
                               10         illegal actions of Quicken Loans in transmitting unsolicited, autodialed SMS
                               11         or MMS text messages, en masse, to Plaintiffs’ cellular devices and the
                               12         cellular devices of numerous other individuals across the country, in violation
                                          of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14         (“TCPA”).
                               15                             JURISDICTION AND VENUE
                               16      2. The Court has subject-matter jurisdiction over this action pursuant to 28
                               17         U.S.C. § 1331 and 47 U.S.C. § 227.
                               18
                                       3. Personal jurisdiction and venue are proper in this district because:
                               19
                               20             a. Ms. Hill resides in this district and her claims arose in substantial part
                               21                in this district;
                               22             b. Defendant directed the text messages received by Ms. Hill into this
                               23                district by transmitting the messages to a telephone number that is
                               24                assigned an area code (951) corresponding to a location in this district;
                               25             c. Ms. Hill received Defendant’s unsolicited text messages on her cellular
                               26                device while present in this district; and,
                               27
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                       PAGE 1 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 3 of 16 Page ID #:142



                               1            d. Defendant does substantial business in this district and has intentionally
                               2               availed itself of the laws of the State of California by conducting
                               3               business in this judicial district.
                               4                                        PARTIES
                               5      4. Ms. Hill is an individual and a “person” as defined by 47 U.S.C. § 153(39).
                               6         Plaintiff is, and at all times mentioned herein was, a citizen and resident of
                               7         Wildomar, California.
                               8      5. Ms. Hyde is an individual and a “person” as defined by 47 U.S.C. § 153(39).
                               9         Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
                               10        State of Minnesota.
                               11     6. Defendant Quicken Loans is a “person” as defined by 47 U.S.C. § 153(39).
                               12        Defendant maintains, and at all times mentioned herein maintained, its
                                         corporate headquarters in Detroit, Michigan.
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14        THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                               15     7. To address consumer complaints regarding certain telemarketing practices,
                               16        Congress enacted the TCPA, 47 U.S.C. § 227, in 1991. The TCPA prohibits,
                               17        inter alia, the use of automated telephone equipment, or “autodialers,” to
                               18        make any call, including sending a text message, to a wireless number absent
                               19        an emergency or the “prior express consent” of the party called. And in the
                               20        case of calls or text messages that constitute “advertisements” or
                               21        “telemarketing”, as defined by applicable regulations, the TCPA requires the
                               22        “prior express written consent” of the called party before initiating such calls
                               23        or texts using an autodialer or prerecorded voice.
                               24     8. According to findings by the Federal Communication Commission (“FCC”),
                               25        which is vested with authority to issue regulations implementing the TCPA,
                               26        autodialed calls and texts are prohibited because receiving them is a greater
                               27        nuisance and more invasive than live solicitation calls and they can be costly
                               28        and inconvenient. The FCC also recognized that wireless customers are
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                      PAGE 2 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 4 of 16 Page ID #:143



                               1           charged for such incoming texts whether they pay in advance or after the texts
                               2           are used.
                               3        9. One of the most prevalent bulk advertising methods employed by companies
                               4           today involves the use of “Short Message Services” (or “SMS”), which is a
                               5           system that allows for the transmission and receipt of short text messages to
                               6           and from wireless telephones. Another similar service called “Multimedia
                               7           Messaging Services” (or “MMS”) is based upon and similar to the SMS
                               8           system, but also permits the transmission of photos and videos via text
                               9           message. According to a recent study, “[s]pam isn’t just for email anymore;
                               10          it comes in the form of unwanted text messages of all kinds — from coupons
                               11          to phishing schemes — sent directly to user’s cell phones.”1
                               12       10. SMS and MMS text messages are directed to a wireless device through a
                                           telephone number assigned to the device. When an SMS or MMS text
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          message is successfully transmitted, the recipient’s wireless phone alerts the
                               15          recipient that a message has been received. SMS and MMS text messages are
                               16          received virtually anywhere in the world.
                               17       11. Unlike more conventional advertisements, SMS and MMS message
                               18          advertisements can actually cost their recipients money because wireless
                               19          phone users must pay their wireless service providers either for each text
                               20          message they receive or incur a usage allocation deduction to their text
                               21          messaging or data plan, regardless of whether the message is authorized.
                               22       12. Moreover, the transmission of an unsolicited SMS or MMS text message to a
                               23          cellular device is distracting and aggravating to the recipient and intrudes
                               24          upon the recipient’s seclusion.
                               25
                               26
                                    1
                               27     Cell Phones and American Adults: They Make Just as Many Calls, but Text Less
                                    than Teens, Pew Research, http://www.pewinternet.org/Reports/2010/Cell-Phones-
                               28   and-American-Adults.aspx.
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                    PAGE 3 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 5 of 16 Page ID #:144



                               1            FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
                               2      13. Ms. Hill is, and at all times mentioned herein was, the subscriber of the
                               3         cellular telephone number (951) ***-9785 (the “9785 Number”). The 9785
                               4         Number is, and at all times mentioned herein was, assigned to a cellular
                               5         telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
                               6      14. For over at least the past year, continuing through the present, Defendant
                               7         transmitted or caused to be transmitted, by itself or through an intermediary
                               8         or intermediaries, numerous SMS or MMS text messages to the 9785 Number
                               9         without Ms. Hill’s prior express written consent, an example of which is
                               10        depicted in the screenshot below, which was extracted from Ms. Hill’s cellular
                               11        device:
                               12
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23     15. Ms. Hill has on several occasions attempted to put a stop to Defendant’s
                               24        invasive text messages by responding “STOP,” to no avail. For instance, over
                               25        a week before receiving the text messages depicted in the screenshot above,
                               26        Ms. Hill had texted “STOP” in an attempt to end the onslaught of Defendant’s
                               27        digital junk mail, as shown in the screenshot below, also extracted from Ms.
                               28        Hill’s cellular device:
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                    PAGE 4 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 6 of 16 Page ID #:145



                               1
                               2
                               3
                               4
                               5
                               6
                               7
                               8
                               9
                               10
                               11     16. Despite these clear instructions to STOP, Defendant is nonetheless
                               12        undeterred. Its texts to the 9785 Number persist. The TCPA was enacted to
                                         end this sort of contumacious behavior.
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14     17. The hyperlinked URLs within the above-depicted text messages were leased
                               15        or owned, and were operated and maintained, by Defendant or an agent or
                               16        affiliate of Defendant.
                               17     18. When visited, the URLs in the above-depicted text messages re-direct to
                               18        website(s) owned and operated by Defendant, where Defendant advertises and
                               19        markets the commercial availability of its mortgage-lending and other lending
                               20        goods and services, which Defendant sells for profit.
                               21     19. The source of the unsolicited text messages that Defendant transmitted to the
                               22        9785 Number was 26293, which is a telephone number leased by Defendant
                               23        or Defendant’s agent(s) or affiliate(s) and is used for operating Defendant’s
                               24        text message marketing program.
                               25     20. Additionally, sometime prior to November 2018, Ms. Hyde went onto
                               26        QuickenLoans.com to compare rates using Quick Loans’ Mortgage
                               27        Calculator, a free service.
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                  PAGE 5 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 7 of 16 Page ID #:146



                               1      21. At no time did Ms. Hyde text AMAZE to the short code 262-93, or consent to
                               2         receive text messages in any other way.
                               3      22. On or about November 26, 2018, at approximately 4:34 p.m., Quicken Loans
                               4         sent Ms. Hyde a marketing text message to her cellular telephone ending in
                               5         “8955”, from the short code 262-93. The November 26, 2018, text message
                               6         read:
                               7
                                                 Quicken Loans: Time’s running out on our Biggest Deal
                               8                 of     the     Year!   Lock    your      rate    now.
                                                 http://m.qloans.co/N2CRyGuU Reply HELP for help,
                               9
                                                 STOP to end text
                               10
                               11     23. Ms. Hyde had received several marketing text messages identical to the one
                               12        above for the past two months. Each time that Ms. Hyde received this text in
KAZEROUNI LAW GROUP, APC




                               13        the past, she responded with “Stop.”
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14     24. However, such requests went unheeded, as Ms. Hyde received another text
                               15        message on November 26, 2018.
                               16     25. Having no other option, on November 26, 2018, Ms. Hyde yet again
                               17        responded to the text message with “Stop”.
                               18     26. Similar to Ms. Hyde’s other attempts, Quicken Loans almost immediately
                               19        responded with:
                               20
                                                 QLTextAlerts: You are unsubscribed & will no longer
                               21
                                                 receive messages from us. Reply HELP for help.
                               22                Msg&Data Rates May Apply. 1-800-863-4332
                               23
                               24     27. Despite this clear revocation of consent (if consent had existed in the first
                               25        instance) and Quicken Loans acknowledgment of the revocation, on
                               26        December 4, 2018, at approximately 12:34 p.m., Quicken Loans sent Ms.
                               27        Hyde another text message from its SMS short code soliciting their business.
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                  PAGE 6 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 8 of 16 Page ID #:147



                               1      28. The December 4, 2018, text message read as follows:
                               2
                                               Quicken Loans Rate Alert: Rates have dropped! See
                               3               Today’s Rates: http://m.qloans.co/GsaryGBE Reply
                                               HELP for help, STOP to end text
                               4
                               5      29. As Ms. Hyde had done many times before, Ms. Hyde replied in a text message
                               6         with the word “STOP”.
                               7      30. Because both of the Plaintiffs are alerted by her cellular devices, by auditory
                               8         or visual means, whenever she receives a text message, the unsolicited text
                               9         messages that Defendant transmitted to Plaintiffs’ cellular device were
                               10        invasive and intruded upon Plaintiffs’ seclusion upon receipt. Plaintiffs
                               11        became distracted and aggravated as a result of receiving Defendant’s
                               12        unsolicited text messages.
KAZEROUNI LAW GROUP, APC




                               13     31. All telephone contact by Defendant or affiliates, subsidiaries, or agents of
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14        Defendant to Plaintiffs’ cellular telephone numbers and to the numbers of the
                               15        members of the Class defined below occurred using an “automated telephone
                               16        dialing system” as defined by 47 U.S.C. § 227(b)(1)(A).
                               17     32. Defendant transmitted its text messages to the Plaintiffs’ cellular telephone
                               18        numbers and to the numbers of the members of the Classes defined below
                               19        using an “automated telephone dialing system” because its text messages were
                               20        sent from a telephone number used to message consumers en masse; because
                               21        Defendant’s dialing equipment includes features substantially similar to a
                               22        predictive dialer, inasmuch as it is capable of making numerous calls or texts
                               23        simultaneously (all without human intervention); and because the hardware
                               24        and software used by Defendant to send such messages have the capacity to
                               25        store, produce, and dial random or sequential numbers, or to receive and store
                               26        lists of telephone numbers and to then dial such numbers, en masse, in an
                               27        automated fashion and without human intervention.
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                    PAGE 7 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                                Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 9 of 16 Page ID #:148



                               1      33. And indeed, Defendant actually transmitted the text messages at issue in this
                               2         case to Plaintiffs and all other unnamed Class members in an automated
                               3         fashion and without human intervention, with hardware and software that
                               4         received and stored lists of telephone numbers to be dialed and which then
                               5         dialed such numbers automatically.
                               6      34. The complained of SMS and/or MMS text messages sent by Defendant to the
                               7         9785 Number and to the numbers of the members of the Class defined below
                               8         constituted “advertisements” and/or “telemarketing” material within the
                               9         meaning of the applicable TCPA regulations. This is because Defendant sent
                               10        the messages in order to advertise and market its mortgage-lending and other
                               11        lending goods and services, for the purpose of ultimately selling such goods
                               12        and services to Plaintiffs and other Class members for commercial profit.
                                      35. Neither Plaintiffs nor any members of the proposed Class provided their “prior
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14        express written consent” to Defendant or any affiliate, subsidiary, or agent of
                               15        Defendant to permit Defendant to transmit text messages to the Plaintiffs’
                               16        cellular telephone numbers or to any of the Class’s telephone numbers using
                               17        an “automatic telephone dialing system” within the meaning of 47 U.S.C.
                               18        § 227(b)(1)(A).
                               19                              CLASS ALLEGATIONS
                               20     36. “ATDS Class” Definition. Plaintiffs bring this civil class action on behalf of
                               21        themselves individually and on behalf of all other similarly situated persons
                               22        as a class action pursuant to Federal Rule of Civil Procedure 23(b)(1), (b)(2)
                               23        and (b)(3). The “ATDS Class” which Plaintiffs seek to represent is comprised
                               24        of and defined as follows:
                               25
                                                All persons within the United States who were sent any
                               26               text message by Defendant or its agent/s and/or
                                                employee/s to said person’s cellular telephone made
                               27
                                                through the use of any automatic telephone dialing system,
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                     PAGE 8 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 10 of 16 Page ID #:149


                                                within the four years prior to the filing of the Complaint
                               1
                                                through the date of trial.
                               2
                               3      37. “Failure to STOP Class” Definition. Additionally, Plaintiff brings this civil
                               4         class action pursuant to Fed. R. Civ. P. 23 on behalf of herself individually
                               5         and as a representative of the following class of persons (the “Failure to STOP
                               6         Class”) entitled to statutory damages under the federal TCPA:
                               7                All persons within the United States who were sent any
                               8                text message by Defendant or its agent/s and/or
                                                employee/s to said person’s cellular telephone made
                               9                through the use of any automatic telephone dialing system,
                               10               after having previously responded “STOP” to one or more
                                                such text message(s), within the four years prior to the
                               11               filing of the Complaint through the date of trial.
                               12
                                      38. The ATDS Class and Failure to STOP Class are referred to collectively herein
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1




                                         at times as the “Classes.”
    COSTA MESA, CA 92626




                               14
                               15     39. Defendant, its employees, and agents are excluded from the Classes.

                               16     40. Plaintiffs reserve the right to modify the definition of the Classes (or add one

                               17        or more subclasses) after further discovery.

                               18     41. Plaintiffs and all Class members have been impacted and harmed by the acts

                               19        of Defendant or its affiliates or subsidiaries.

                               20     42. This Class Action Complaint seeks injunctive relief and monetary damages.

                               21     43. This action may properly be brought and maintained as a class action pursuant

                               22        to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

                               23        the numerosity, typicality, adequacy, commonality, predominance, and

                               24        superiority requirements.

                               25     44. Upon application by Plaintiffs’ counsel for certification of the Classes, the

                               26        Court may also be requested to utilize and certify subclasses in the interests

                               27        of manageability, justice, or judicial economy.

                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                     PAGE 9 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 11 of 16 Page ID #:150



                               1      45. Numerosity. The number of persons within the Classes is substantial, believed
                               2         to amount to thousands of persons dispersed throughout the United States. It
                               3         is, therefore, impractical to join each member of the Classes as a named
                               4         plaintiff. Further, the size and relatively modest value of the claims of the
                               5         individual members of the Classes renders joinder impractical. Accordingly,
                               6         utilization of the class action mechanism is the most economically feasible
                               7         means of determining and adjudicating the merits of this litigation.
                               8      46. Typicality. Plaintiffs were sent at least one text message from Defendant
                               9         without providing their “prior express written consent” to be sent such
                               10        message(s) from Defendant within the meaning of the TCPA. Consequently,
                               11        the claims of Plaintiffs are typical of the claims of the members of the Classes,
                               12        and Plaintiffs’ interests are consistent with and not antagonistic to those of the
                                         other Class members she seeks to represent. Plaintiffs and all members of the
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14        Classes have been impacted by, and face continuing harm arising out of,
                               15        Defendant’s violations or misconduct as alleged herein.
                               16     47. Adequacy. As Class representative, Plaintiffs have no interests adverse to, or
                               17        which conflict with, the interests of the absent members of the Classes, and is
                               18        able to fairly and adequately represent and protect the interests of such a
                               19        Classes. Plaintiffs have raised viable statutory claims of the type reasonably
                               20        expected to be raised by members of the Classes and will vigorously pursue
                               21        those claims. If necessary, Plaintiffs may seek leave to amend this Class
                               22        Action Complaint to add additional Class representatives or assert additional
                               23        claims.
                               24     48. Competency of Class Counsel. Plaintiff has retained and is represented by
                               25        experienced, qualified, and competent counsel committed to prosecuting this
                               26        action. Plaintiffs’ counsel are experienced in handling complex class action
                               27        claims, in particular claims brought under the TCPA and other consumer
                               28        protection statutes.
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                    PAGE 10 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 12 of 16 Page ID #:151



                               1      49. Commonality and Predominance. There are well-defined common questions
                               2         of fact and law that exist as to all members of the Classes defined above and
                               3         predominate over any questions affecting only individual members of the
                               4         Classes. These common legal and factual questions, which do not vary from
                               5         Class member to Class member and may be determined without reference to
                               6         the individual circumstances of any Class member, include (but are not
                               7         limited to) the following:
                               8           a) Whether Defendant or affiliates, subsidiaries, or agents of
                               9               Defendant transmitted advertising or telemarketing text
                               10              messages to Plaintiffs’ and Class members’ cellular
                               11              telephones;
                               12          b) Whether such text messages were sent using an “automatic
                                               telephone dialing system”;
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14          c) Whether Defendant or affiliates, subsidiaries, or agents of
                               15              Defendant can meet their burden to show Defendant obtained
                               16              “prior express written consent” (as defined by 47 C.F.R.
                               17              64.1200(f)(8)) to send the text messages complained of,
                               18              assuming such an affirmative defense is raised; and
                               19          d) Whether Defendant or affiliates, subsidiaries, or agents of
                               20              Defendant should be enjoined from engaging in such conduct
                               21              in the future.
                               22     50. Superiority. A class action is superior to other available methods for the fair
                               23        and efficient adjudication of this controversy because individual litigation of
                               24        the claims of all Class members is impracticable. Even if every member of the
                               25        Class could afford to pursue individual litigation, the Court system could not.
                               26        Individualized litigation would also present the potential for varying,
                               27        inconsistent or contradictory judgments, and would magnify the delay and
                               28        expense to all parties and to the court system by causing multiple trials of the
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                   PAGE 11 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 13 of 16 Page ID #:152



                               1         same factual issues. By contrast, the maintenance of this action as a class
                               2         action, with respect to some or all of the issues presented herein, presents few
                               3         management difficulties, conserves the resources of the parties and the court
                               4         system and protects the rights of each member of the Class. Plaintiffs
                               5         anticipate no difficulty in the management of this action as a class action.
                               6         Class wide relief is essential to compel compliance with the TCPA. The
                               7         interest of Class members in individually controlling the prosecution of
                               8         separate claims is small because the statutory damages in an individual action
                               9         for violation of the TCPA are small. Management of these claims is likely to
                               10        present significantly fewer difficulties than are presented in many class
                               11        actions because the text messages at issue are all automated and the Class
                               12        members, by definition, did not provide the prior express written consent
                                         required under the statute to authorize such text messages to their cellular
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14        telephones. The Class members can be readily located and notified of this
                               15        class action through Defendant’s records and, if necessary, the records of
                               16        cellular telephone providers.
                               17     51. Additionally, the prosecution of separate actions by individual Class members
                               18        would create a risk of multiple adjudications with respect to them that would,
                               19        as a practical matter, be dispositive of the interests of other members of the
                               20        Classes who are not parties to such adjudications, thereby substantially
                               21        impairing or impeding the ability of such nonparty Class members to protect
                               22        their interests. The prosecution of individual actions by Class members could
                               23        further establish inconsistent results and/or establish incompatible standards
                               24        of conduct for Defendant.
                               25     52. Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on
                               26        grounds generally applicable to the Classes, thereby making final injunctive
                               27        relief and corresponding declaratory relief with respect to the Classes as a
                               28        whole appropriate. Moreover, on information and belief, Plaintiffs allege that
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                   PAGE 12 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 14 of 16 Page ID #:153



                               1          the TCPA violations complained of herein are substantially likely to continue
                               2          in the future if an injunction is not entered.
                               3                               CLAIM FOR RELIEF
                               4       Violation of the TCPA, 47 U.S.C. § 227(b)(3) & 47 U.S.C. § 227(b)(1)(A)
                                                   (On Behalf of Plaintiff and the ATDS Class and
                               5                 Failure to STOP Class Members Against Defendant)
                               6       53. Plaintiffs incorporate by reference the foregoing paragraphs of this Class
                               7          Action Complaint as if fully stated herein.
                               8       54. The foregoing acts and omissions constitute violations of the TCPA by
                               9          Defendant, including but not limited to violations of 47 U.S.C. § 227(b)(1).
                               10      55. As a result of Defendant’s violations of the TCPA, Plaintiffs and all ATDS
                               11         Class and Failure to STOP Class members are entitled to, and do seek,
                               12         injunctive relief prohibiting such conduct violating the TCPA in the future
KAZEROUNI LAW GROUP, APC




                               13         pursuant to 47 U.S.C. § 227(b)(3).
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14      56. As a result of Defendant’s violations of the TCPA, Plaintiffs and all ATDS
                               15         Class and Failure to STOP Class members are also entitled to, and do seek, an
                               16         award of $500.00 in statutory damages for each violation of the TCPA (or
                               17         $1,500.00 for any such violations committed willfully or knowingly) pursuant
                               18         to 47 U.S.C. § 227(b)(3).
                               19      57. Plaintiffs and the ATDS Class and Failure to STOP Class members also seek
                               20         an award of attorneys’ fees and costs.
                               21                                 PRAYER FOR RELIEF
                               22         WHEREFORE, Plaintiffs pray for relief and judgment in favor of themselves
                               23   and the Classes as follows:
                               24         A.    Statutory damages of $500.00 (or $1,500.00 for any willful or knowing
                               25   violations) for Plaintiffs and each member of the ATDS Class and Failure to STOP
                               26   Class for each of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A) pursuant to 47
                               27   U.S.C. § 227(b)(3);
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                  PAGE 13 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 15 of 16 Page ID #:154



                               1          B.       Injunctive relief prohibiting such violations of the TCPA in the future
                               2    pursuant to 47 U.S.C. § 227(b)(3)(A);
                               3          D.       An award of attorneys’ fees and costs to counsel for Plaintiffs and the
                               4    Classes; and
                               5          E.       An Order certifying this action to be a proper class action pursuant to
                               6    Federal Rule of Civil Procedure 23, establishing the Classes proposed herein and
                               7    any Subclasses the Court deems appropriate, finding that Plaintiffs are a proper
                               8    representative of the Classes, and appointing the law firms representing Plaintiffs
                               9    as counsel for the Classes.
                               10         F.       Any other relief the Court may deem just and proper.
                               11                              DEMAND FOR JURY TRIAL
                               12         Plaintiffs, on behalf of themselves and the Classes, hereby demands a trial by
                                    jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                                    Dated: April 1, 2019                     Respectfully submitted,
                               15
                               16                                            HEDIN HALL LLP
                               17
                                                                             By: /s/ Frank S. Hedin            .
                               18                                                   Frank S. Hedin
                               19
                                                                             Frank S. Hedin (SBN 291289)
                               20                                            fhedin@hedinhall.com
                                                                             1395 Brickell Ave, Suite 900
                               21
                                                                             Miami, Florida 33131
                               22                                            Telephone: (305) 357-2107
                                                                             Facsimile: (305) 200-8801
                               23
                               24                                            HEDIN HALL LLP
                                                                             David W. Hall (SBN 274921)
                               25
                                                                             dhall@hedinhall.com
                               26                                            Four Embarcadero Center, Suite 1400
                                                                             San Francisco, California 94111
                               27
                                                                             Telephone: (415) 766-3534
                               28                                            Facsimile: (415) 402-0058
                                    FIRST AMENDED CLASS ACTION COMPLAINT                                     PAGE 14 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
                               Case 5:19-cv-00163-FMO-SP Document 20 Filed 04/01/19 Page 16 of 16 Page ID #:155



                               1
                                                                      KAZEROUNI LAW GROUP, APC
                               2                                      Abbas Kazerounian, Esq. (SBN 249203)
                                                                      ak@kazlg.com
                               3
                                                                      Jason A. Ibey, Esq. (SBN 284607)
                               4                                      jason@kazlg.com
                                                                      245 Fischer Avenue, Suite D1
                               5
                                                                      Costa Mesa, California 92626
                               6                                      Telephone: (800) 400-6808
                                                                      Facsimile: (800) 520-5523
                               7
                               8                                      STEIN SAKS PLLC
                                                                      Yaakov Saks*
                               9
                                                                      ysaks@steinsakslegal.com
                               10                                     285 Passaic Street
                                                                      Hackensack, NJ 07601
                               11
                                                                      Telephone: 201-282-6500
                               12                                     Facsimile: 201-282-6501
                                                                      * Pro Hac Vice Application Forthcoming
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14                                     Counsel for Plaintiff and Putative Classes
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    FIRST AMENDED CLASS ACTION COMPLAINT                             PAGE 15 OF 14
                                    Case No.: 5:19-cv-00163-FMO-SP
